DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. non-provisional application claiming priority under 35 U.S.C. 120 and 119(e) to U.S. provisional application no. 63/006,575, filed April 7, 2020 and to U.S. provisional application no. 63/161,027, filed March 15, 2021.
Information Disclosure Statement
The information disclosure statements submitted on 07/14/2021 has been considered by the examiner.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0196618 A1 (hereinafter “the ‘618 publication”) as evidenced by Moore et al. (J Neuropathol Exp Neurol, Volume 65, Issue 10, October 2006, Pages 995–1003).
‘618 teaches methods of treating muscular dystrophy such as  limb-girdle muscular dystrophy (LGMD) comprising administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, claims 2-6). Even though ‘618 does not explicitly disclose that the LGMD treated is LGMD type 2B, ‘618 discloses that the method generally treated LGMD which encompasses all types of LGMD and further ‘618 discloses types of LGMD such as autosomal dominant (LGMD type 1) or autosomal recessive (LGMD type 2) [0152] and as evidenced by Moore et al., LGMD 2B is a type of autosomal recessive LGMD (abstract). ‘618 discloses that the method reduces muscle damage and the need for regeneration [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘618 and use the method to treat LGMD type 2B using galectin because ‘618 teaches that the method was successful in treating LGMD in general. One of ordinary skill in the art would have had a reasonable expectation of success in using the method of ‘618 to treat LGMD type 2B because ‘618 teaches that the method that was used to treat LGMD in general was successful in reducing muscle damage and the need for regeneration [0045]. The disclosure renders obvious the instant claim 1.
Regarding claim 2-6, ‘618 teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048].
Regarding claim 7, ‘618 teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048].
Regarding claim 9, ‘618 teaches that the therapeutic agents can be administered in a single dose, or in several doses, for example daily, during a course of treatment [0122, 0230, 0231].
Regarding claim 10, ‘618 teaches that the treatment was started at 10 days of age either weekly or bi-weekly with 5 mg/kg or 20 mg/kg of recombinant Galectin-1 [0046-0048, 0324].
Regarding claim 11, ‘618 teaches the methods of enhancing muscle regeneration, repair, or maintenance in a subject by administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, [0011, 0026, 0062]).
Regarding claim 12, ‘618 teaches methods of treating muscular dystrophy such as  limb-girdle muscular dystrophy (LGMD) comprising administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, claims 1-6). Even though ‘618 does not explicitly disclose that the LGMD treated is LGMD type 2B, ‘618 discloses that the method generally treated LGMD which encompasses all types of LGMD and further ‘618 discloses types of LGMD such as autosomal dominant (LGMD type 1) or autosomal recessive (LGMD type 2) [0152]. One of ordinary skill in the art would be motivated to treat other types of LGMD such as LGMD type 2B given that ‘618 discloses successful treatment of LGMD in general and also discloses the instant type of LGMD [0152]. ‘618 further teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048] rendering obvious claim 12.
Regarding claim 13-15, ‘618 teaches that 5 mg/kg recombinant Galectin-1 was administered by intraperitoneal injections [0046-0048].
Regarding claim 20, ‘618 teaches the methods of enhancing muscle regeneration, repair, or maintenance in a subject by administering galectin, such as Galectin-1 and/or Galectin-3 to a subject in need thereof (abstract, [0011, 0026, 0062]).

EXAMINER’S COMMENT 
The method of treating LGMD 2B comprising administering recombinant galectin-1 protein of SEQ ID NO: 1, 2 or 3 was not uncovered by prior art. As a result, claims 8, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-7, 9-15, and 20 are rejected. Claims 8, and 16-19 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615